DAVIDSON, Judge.
Upon an information charging the unlawful sale of whisky in Hunt County, a dry area, appellant was convicted and punishment assessed at thirty days in jail.
The state was under the burden of establishing, either by proof or otherwise, that Hunt County was a dry area within the meaning of the liquor control act. The statement of facts, as well as the record as a whole, fails to reflect that the state discharged that burden.
The evidence is therefore insufficient to sustain the conviction. Hodges v. State, 151 Tex. Cr. R. 516, 209 S. W. 2d 611.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.